DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on August 1, 2022 have been received and entered. Claims 1-10 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 1-3, 6-7 and 8 (group I) in the reply filed on August 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 1, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2009 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-3, 6-7 and 8 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vassalli et al (Molecular and Cellular Neuroscience 46 (2011) 381–396) and Potaman et al (DNA: Alternative confirmations and Biology, Madame Curie Bioscience Database, 2000-2013, 1-17). 
Claims are directed to any DNA sequence comprising at least four sequential repeats of a 21 base pair (bp) sequence wherein each 21 bp sequential repeat comprises the sequence of SEQ ID NO: 2. Claims are also directed to a vector comprising the DNA sequence of claim 1 and an odorant receptor coding sequence.
Claims interpretation: Claim 1 is interpreted as any DNA sequence comprising at least four sequential repeats of any 21-base pair (bp) sequence wherein each 21 bp sequential repeat comprises the sequence of 13 bp sequence as set forth in SEQ ID NO: 2. The rejection is applied to the extent, claims do not require any biological effect or any level of expression. 
With respect to claim 1-3, Vassalli teaches a vector, comprising a nucleotide sequence as set forth in AcAACTTTTTAATGAagtc containing the 13-mer sequence of the P element that has 100% sequence identical to SEQ ID NO: 2 that is sequentially multimerized nine times (9x19) and placed upstream of the MOR23 transgene, resulting in a dramatic increase in the number of transgene expression (see figure 6).

    PNG
    media_image1.png
    120
    224
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    257
    541
    media_image2.png
    Greyscale

Regarding claims 6, Vassalli discloses homeodomain homology of H element and P element sequence of Hf: aacAtAACTTTTTAATGAgtct, that encompass the DNA sequence as set forth in ACATAACTTTTTAATGAGTCT (SEQ ID NO: 1) containing 13-mer sequence as set forth in SEQ ID NO: 2 (see fig, 5). Regarding claim 8, Vassalli teaches a vector containing Hf-Tg-MOR23-GFP that greatly increase the number of labeled cells (see fig. 6). Vassalli hypothesized that strong effect of the H and P elements on gene expression could come from the triplet of TAATGA HD binding sites (Fig. 5C) that are in common between the H element and P element. Vassalli hypothesized that concatenating the 13 bp may cause steric hindrance for HD protein binding. Therefore, additional nucleotides ac and agtc respectively 5′ and 3′ to the HD site, giving rise to the 19mer sequence (Fig. 5C) from the P element that was multimerized 9x time (see page 389, col. 1, last para.). 
Vassalli differs from claimed invention by not disclosing (i) use of 21 bp DNA sequence and (ii) sequentially multimerizing 21mer Hf sequence (limitation of claim 6).
However, before the effective filing date of instant application, it was known in prior art that DNA helix turns every 10.5 bp, therefore a 21 mer sequence would provide two DNA turn of 10.5bp allowing maximum exposure to the HD binding site (see Potaman et al figure 1). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the vector comprising the 19bp DNA sequence that has 100% sequence identical to as set forth in SEQ ID NO: 2, that is sequentially multimerized nine times as disclosed in Vassalli by substituting the  19bp DNA containing Hf or P element  with structurally and  functionally equivalent 21bp Hf  or P extended homeodomain binding sequence as disclosed in Vassalli  in view of Potaman,  in order to cover two DNA turns of 10.5 bp to optimize the gene expression , as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to cover two DNA helix turn to enhance gene expression. Other limitation of sequentially multimerizing. Hf HD sequence would be an obvious optimization of known method to enhance gene expression to avoid steric hindrance for HD protein binding by optimizing the addition of additional nucleotides at 5′ and 3′ to the HD site, giving rise to the 21 bp sequence as disclosed in Vassalli (Fig. 5C). Absent evidence of any unexpected result or any specific level of expression, one of skill in the art would have been expected to have a reasonable expectation of success in using 21bp DNA containing additional nucleotides at 5′ and 3′ to the HD site of Hf or P element in the construct. This is because the art teaches the successful expression using a vector containing homeodomain (HD), that is sequentially multimerized nine times and placed upstream of the MOR23 transgene, results in increase in the number of transgene expression in some cells.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10512253. Although the conflicting claims are not identical, they are not patentably distinct from each other because DNA sequence and vector comprising said DNA sequence of the instant application are specifically used in claims directed to methods of making or using transgenic animals of ‘253.
Claims are directed to a DNA sequence comprising at least four sequential repeats of a 21-base pair (bp) sequence wherein each 21 bp sequential repeat comprises the sequence of SEQ ID NO: 2, wherein the DNA sequence comprises 10 or fewer of the 21 bp sequential repeats.  Claims are also directed to a vector comprising the DNA sequence of claim 1 and an odorant receptor coding sequence.  Dependent claims limit the DNA sequence and vector comprising at least four sequential repeats of SEQ ID NO: 1.  In contrast, claims in ‘253 is directed a method of producing a genetically modified mouse, a vector comprising: a M71 odorant receptor (OR) transgene backbone; at least four sequential repeats of a DNA sequence that is 5′ ACATAACTTTTTAATGAGTCT 3′ (SEQ ID NO: 1), a genetically modified mouse whose genome containing said vector, and a method of high-throughput screening for an odorant ligand using the transgenic mouse containing the vector. In the instant each claims 1-9 require a vector comprising: a M71 odorant receptor (OR) transgene backbone; at least four sequential repeats of a DNA sequence that is 5′ ACATAACTTTTTAATGAGTCT 3′ (SEQ ID NO: 1). Thus, claims of instant application encompassed by the vector specifically claimed and used in the method of ‘253. 
Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632